Citation Nr: 1449132	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  12-12 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a back condition, to include as secondary to service-connected left shoulder.

2.  Entitlement to service connection for a neck condition, to include as secondary to service-connected left shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to November 1974.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran testified before the undersigned Acting Veterans Law Judge at a November 2013 videoconference hearing.  A copy of the transcript is associated with the file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the Veteran's November 2013 hearing and in a subsequent November 2013 statement, the Veteran and his representative make it clear that they are claiming service connection for both the Veteran's back and neck conditions on a secondary basis.  The Veteran contends that his current back and neck conditions are secondary to his service-connected left shoulder condition.  While the Board notes the private records and private medical opinions submitted by the Veteran, it finds that remand is necessary in order to properly address the Veteran's secondary service connection claim for both conditions.  The August 2011 VA examination and subsequent addendum opinion do not address the Veteran's contention of secondary service connection for either claim.  As such, an addendum opinion, or examination if necessary, should be provided.
Accordingly, the case is REMANDED for the following action:

1.  Send notice to the Veteran requesting that he identify any additional private or VA treatment records for his claims being remanded.  Request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records.  

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file. 

2.  Return the claims file and a copy of this Remand to an examiner of appropriate knowledge and expertise to provide an opinion as to the etiology of the Veteran's claimed back and neck conditions.  It is up to the discretion of the examiner if an examination is necessary, or if an addendum opinion is adequate.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  

The examiner should provide a medical opinion on the etiology of any diagnosed back and neck disabilities.

Based on a review of the record, the examiner should:

a)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed back or neck disability is causally or etiologically related to the Veteran's period of active service.  In doing so, the examiner should address any potential impact of the Veteran's in-service fall that led to his service-connected left shoulder.

b) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed back or neck disability was caused by, or is aggravated by any service-connected disability, to include the Veteran's service-connected left shoulder.  

If any service-connected disability aggravates (i.e., permanently worsens) a back or neck disability, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

A complete rationale for any opinion expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record, this includes any relevant private medical opinions. 

3.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



